DETAILED ACTION
Claims 1-30 have been examined. Claims 1-2, 5-8, 13, 15-16, 18-24, and 27-30 are rejected. Claims 3-4, 9-12, 14, 17, and 25-26 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30, line 10 needs a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 13, 15-16, 18-24, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140177607 A1 to Li et al. (hereinafter “Li”).

As per claim 1, Li discloses an apparatus for wireless communication, comprising: a transceiver (Li [0063] discloses a transceiver); a memory configured to store instructions (Li [0063] discloses a memory with programming); and one or more processors coupled with the memory and the transceiver (Li Fig. 3 and [0063]), wherein the one or more processors are configured to: determine multiple beams to use in transmitting messages in a random access procedure with one or more transmission/reception points (TRPs) of a cell (Li [0328] As an extension of the step (i) in the above embodiments associated with FIG. 19 for multiple beams, when a BS has its TX and RX beams calibrated, e.g., the TX beams or beam patterns are the same as the RX beams or beam patterns, a UE can feed back a first subset of a first set of its one or multiple preferred DL TX beams, explicitly by sending the random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like). The UE can also feedback a second subset of the first set of its preferred DL TX beams implicitly by sending the random access signal on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like) for the receiving by BS RX beams which are the same as the UE preferred DL TX beams. [0083] In various embodiments of the present disclosure, a BS can have one or multiple cells, and each cell can have one or multiple antenna arrays, where each array within a cell can have different frame structures, (e.g., different uplink and downlink ratios in a time division duplex (TDD) system). Multiple TX/RX (transmitting/receiving) chains can be applied in one array or in one cell. One or multiple antenna arrays in a cell can have the same downlink control channel (e.g., synchronization channel, physical broadcast channel, and the like) transmission, while the other channels (e.g., data channel) can be transmitted in the frame structure specific to each antenna array.); and transmit, to the one or more TRPs of the cell, multiple instances of a first random access message based on the multiple beams (Li [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams.), wherein each of the multiple instances of the first random access message includes a preamble portion and a payload portion (Li [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams. [0325] The above embodiments with one preferred DL TX beam can be extended to embodiments with a multiple of UE's preferred DL TX beams. The UE can carry out the same steps for each of the multiple of the UE's preferred DL TX beams. For each of its preferred DL TX beams, the UE can send 2215 the feedback of the preferred DL TX beam in the random access signal payload, and transmit the signal for being receiving by the BS RX beam which can be the same as the preferred feedback DL TX beam in the random access signal payload.).
As per claim 5, Li discloses the apparatus of claim 1, wherein the one or more processors are configured to transmit the multiple instances of the first random access message based on the multiple beams using at least one of time division multiplexing (Li [0042]), frequency division multiplexing (Li [0128]), or space division multiplexing to separate the multiple beams (Li [0046]).
As per claim 6., Li discloses the apparatus of claim 1, wherein the preamble portion of each of the multiple instances of the first random access message include multiple preamble transmissions (Li [0328] As an extension of the step (i) in the above embodiments associated with FIG. 19 for multiple beams, when a BS has its TX and RX beams calibrated, e.g., the TX beams or beam patterns are the same as the RX beams or beam patterns, a UE can feed back a first subset of a first set of its one or multiple preferred DL TX beams, explicitly by sending the random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like). The UE can also feedback a second subset of the first set of its preferred DL TX beams implicitly by sending the random access signal on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like) for the receiving by BS RX beams which are the same as the UE preferred DL TX beams. [0083] In various embodiments of the present disclosure, a BS can have one or multiple cells, and each cell can have one or multiple antenna arrays, where each array within a cell can have different frame structures, (e.g., different uplink and downlink ratios in a time division duplex (TDD) system). Multiple TX/RX (transmitting/receiving) chains can be applied in one array or in one cell. One or multiple antenna arrays in a cell can have the same downlink control channel (e.g., synchronization channel, physical broadcast channel, and the like) transmission, while the other channels (e.g., data channel) can be transmitted in the frame structure specific to each antenna array. Li [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams. [0325] The above embodiments with one preferred DL TX beam can be extended to embodiments with a multiple of UE's preferred DL TX beams. The UE can carry out the same steps for each of the multiple of the UE's preferred DL TX beams. For each of its preferred DL TX beams, the UE can send 2215 the feedback of the preferred DL TX beam in the random access signal payload, and transmit the signal for being receiving by the BS RX beam which can be the same as the preferred feedback DL TX beam in the random access signal payload.).
As per claim 7, Li discloses the apparatus of claim 1, wherein the payload portion of each of the multiple instances of the first random access message include multiple payload transmissions (Li [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams. [0325] The above embodiments with one preferred DL TX beam can be extended to embodiments with a multiple of UE's preferred DL TX beams. The UE can carry out the same steps for each of the multiple of the UE's preferred DL TX beams. For each of its preferred DL TX beams, the UE can send 2215 the feedback of the preferred DL TX beam in the random access signal payload, and transmit the signal for being receiving by the BS RX beam which can be the same as the preferred feedback DL TX beam in the random access signal payload.).
As per claim 8, Li discloses the apparatus of claim 1, wherein the one or more processors are configured to determine the multiple beams as a set of beams based on reference signals received from the one or more TRPs (Li [0119] A base station (BS) can transmit common reference signals or cell specific reference signals (CRS) over DL beams or beam patterns. [0120] The CRS can be used by the UE to measure the signal strength (e.g., the reference signal received power, the reference signal received quality, signal to interference ratio, signal to interference and noise ratio, signal to noise ratio, the like) of each different DL beams or beam patterns. The CRS can be carried on the beams for DL control, such as the physical DL control channel (PDCCH). The CRS can also be carried in resources different from the DL control channel.).
As per claim 13, Li discloses the apparatus of claim 1, wherein the one or more processors are configured to transmit the multiple instances of the first random access message at least in part by transmitting, for each of the multiple instances of the first random access message, the preamble portion followed by the payload portion (Li [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams. [0325] The above embodiments with one preferred DL TX beam can be extended to embodiments with a multiple of UE's preferred DL TX beams. The UE can carry out the same steps for each of the multiple of the UE's preferred DL TX beams. For each of its preferred DL TX beams, the UE can send 2215 the feedback of the preferred DL TX beam in the random access signal payload, and transmit the signal for being receiving by the BS RX beam which can be the same as the preferred feedback DL TX beam in the random access signal payload.).
As per claim 15, Li discloses the apparatus of claim 1, wherein the one or more processors are further configured to receive, from at least one TRP of the one or more TRPs and in response to the first random access message, one or more instances of a second random access message (Li [0278] In step 1819, the BS sends RA response, using the DL beam which is the same as the UL RX beam that receives the UE's signal, such as, using DL TX1. The BS uses RA-RNTI which can be a function of the PRACH resource, to mark the PDCCH for the RA response. The RA response can include PDCCH which addresses to a group of UEs with the RA-RNTI, and PDSCH which carries MAC random access response, backoff indicator or RA preamble identifier, timing adjustment, UL grant (hopping indicator, resource block assignment, coding and modulation, transmit power control, UL delay, CQI request), temp Cell RNTI (C-RNTI), and the like).
As per claim 16,  Li discloses the apparatus of claim 15, wherein the one or more instances of the second random access message are received based on at least one of the multiple beams (Li [0298] In step (ii), once the BS receives 1920 the signal from PRACH on its one or multiple UL RX beams, the BS should regard the UL RX beams which receive a UE's PRACH signal, as the DL TX beams that the UE prefers for the first next DL transmission (e.g., the random access response) to the UE. [0299] If there are multiple of such DL TX beams, the BS can choose 1925 some or all of these multiple DL TX beams that the UE prefers. The BS can then send 1930 the first next DL transmission or signal (e.g., the random access response) to the UE, using the BS chosen DL TX beams out of the UE preferred DL TX beams, which are the UL RX beams that the BS receives the UE's PRACH signal.).
As per claim 18, Li discloses the apparatus of claim 15, wherein the second random access message includes at least a control channel portion that indicates resources used for a shared channel portion (Li [0278] In step 1819, the BS sends RA response, using the DL beam which is the same as the UL RX beam that receives the UE's signal, such as, using DL TX1. The BS uses RA-RNTI which can be a function of the PRACH resource, to mark the PDCCH for the RA response. The RA response can include PDCCH which addresses to a group of UEs with the RA-RNTI, and PDSCH which carries MAC random access response, backoff indicator or RA preamble identifier, timing adjustment, UL grant (hopping indicator, resource block assignment, coding and modulation, transmit power control, UL delay, CQI request), temp Cell RNTI (C-RNTI), and the like.).
As per claim 19, Li discloses the apparatus of claim 18, wherein the shared channel portion includes a random access response indicating a successful random access response (Li [0278] In step 1819, the BS sends RA response, using the DL beam which is the same as the UL RX beam that receives the UE's signal, such as, using DL TX1. The BS uses RA-RNTI which can be a function of the PRACH resource, to mark the PDCCH for the RA response. The RA response can include PDCCH which addresses to a group of UEs with the RA-RNTI, and PDSCH which carries MAC random access response, backoff indicator or RA preamble identifier, timing adjustment, UL grant (hopping indicator, resource block assignment, coding and modulation, transmit power control, UL delay, CQI request), temp Cell RNTI (C-RNTI), and the like.) or a fallback random access response.
As per claim 20, Li discloses the apparatus of claim 15, wherein the second random access message indicates a uplink control channel resources for transmitting feedback for receiving the second random access message, and wherein the one or more processors are further configured to transmit the feedback over the uplink control channel resources (Li [0278] In step 1819, the BS sends RA response, using the DL beam which is the same as the UL RX beam that receives the UE's signal, such as, using DL TX1. The BS uses RA-RNTI which can be a function of the PRACH resource, to mark the PDCCH for the RA response. The RA response can include PDCCH which addresses to a group of UEs with the RA-RNTI, and PDSCH which carries MAC random access response, backoff indicator or RA preamble identifier, timing adjustment, UL grant (hopping indicator, resource block assignment, coding and modulation, transmit power control, UL delay, CQI request), temp Cell RNTI (C-RNTI), and the like. [0328] As an extension of the step (i) in the above embodiments associated with FIG. 19 for multiple beams, when a BS has its TX and RX beams calibrated, e.g., the TX beams or beam patterns are the same as the RX beams or beam patterns, a UE can feed back a first subset of a first set of its one or multiple preferred DL TX beams, explicitly by sending the random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like). The UE can also feedback a second subset of the first set of its preferred DL TX beams implicitly by sending the random access signal on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like) for the receiving by BS RX beams which are the same as the UE preferred DL TX beams. [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams.).
As per claim 21, Li discloses the apparatus of claim 20, wherein the one or more processors are configured to transmit multiple instances of the feedback based on multiple feedback beams ([0328] As an extension of the step (i) in the above embodiments associated with FIG. 19 for multiple beams, when a BS has its TX and RX beams calibrated, e.g., the TX beams or beam patterns are the same as the RX beams or beam patterns, a UE can feed back a first subset of a first set of its one or multiple preferred DL TX beams, explicitly by sending the random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like). The UE can also feedback a second subset of the first set of its preferred DL TX beams implicitly by sending the random access signal on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like) for the receiving by BS RX beams which are the same as the UE preferred DL TX beams. [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams.).
As per claim 22, Li discloses the apparatus of claim 21, wherein the second random access message indicates at least one of the multiple feedback beams (Li [0278] In step 1819, the BS sends RA response, using the DL beam which is the same as the UL RX beam that receives the UE's signal, such as, using DL TX1. The BS uses RA-RNTI which can be a function of the PRACH resource, to mark the PDCCH for the RA response. The RA response can include PDCCH which addresses to a group of UEs with the RA-RNTI, and PDSCH which carries MAC random access response, backoff indicator or RA preamble identifier, timing adjustment, UL grant (hopping indicator, resource block assignment, coding and modulation, transmit power control, UL delay, CQI request), temp Cell RNTI (C-RNTI), and the like. [0328] As an extension of the step (i) in the above embodiments associated with FIG. 19 for multiple beams, when a BS has its TX and RX beams calibrated, e.g., the TX beams or beam patterns are the same as the RX beams or beam patterns, a UE can feed back a first subset of a first set of its one or multiple preferred DL TX beams, explicitly by sending the random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like). The UE can also feedback a second subset of the first set of its preferred DL TX beams implicitly by sending the random access signal on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like) for the receiving by BS RX beams which are the same as the UE preferred DL TX beams.) or a beam pattern for transmitting the multiple feedback beams.
As per claim 23, Li discloses the apparatus of claim 21, wherein the one or more processors are further configured to determine the multiple feedback beams to be the same as the multiple beams (Li [0328] As an extension of the step (i) in the above embodiments associated with FIG. 19 for multiple beams, when a BS has its TX and RX beams calibrated, e.g., the TX beams or beam patterns are the same as the RX beams or beam patterns, a UE can feed back a first subset of a first set of its one or multiple preferred DL TX beams, explicitly by sending the random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like). The UE can also feedback a second subset of the first set of its preferred DL TX beams implicitly by sending the random access signal on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like) for the receiving by BS RX beams which are the same as the UE preferred DL TX beams.  [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams.).
As per claim 24, Li discloses an apparatus for wireless communication, comprising: a transceiver (Li [0063] discloses a transceiver); a memory configured to store instructions (Li [0063] discloses a memory with programming); and one or more processors coupled with the memory and the transceiver (Li Fig. 3 and [0063]), wherein the one or more processors are configured to: receive with one or multiple transmission/reception points (TRPs), from a user equipment (UE) as part of a random access procedure, one or more instances of a first random access message (Li [0328] As an extension of the step (i) in the above embodiments associated with FIG. 19 for multiple beams, when a BS has its TX and RX beams calibrated, e.g., the TX beams or beam patterns are the same as the RX beams or beam patterns, a UE can feed back a first subset of a first set of its one or multiple preferred DL TX beams, explicitly by sending the random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like). The UE can also feedback a second subset of the first set of its preferred DL TX beams implicitly by sending the random access signal on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like) for the receiving by BS RX beams which are the same as the UE preferred DL TX beams. [0083] In various embodiments of the present disclosure, a BS can have one or multiple cells, and each cell can have one or multiple antenna arrays, where each array within a cell can have different frame structures, (e.g., different uplink and downlink ratios in a time division duplex (TDD) system). Multiple TX/RX (transmitting/receiving) chains can be applied in one array or in one cell. One or multiple antenna arrays in a cell can have the same downlink control channel (e.g., synchronization channel, physical broadcast channel, and the like) transmission, while the other channels (e.g., data channel) can be transmitted in the frame structure specific to each antenna array.), wherein each of the one or more instances of the first random access message includes a preamble portion and a payload portion (Li [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams. [0325] The above embodiments with one preferred DL TX beam can be extended to embodiments with a multiple of UE's preferred DL TX beams. The UE can carry out the same steps for each of the multiple of the UE's preferred DL TX beams. For each of its preferred DL TX beams, the UE can send 2215 the feedback of the preferred DL TX beam in the random access signal payload, and transmit the signal for being receiving by the BS RX beam which can be the same as the preferred feedback DL TX beam in the random access signal payload.); determine multiple beams to use in transmitting messages in the random access procedure (Li [0006] In certain embodiments, a method for performing random access by a Base Station (BS) in a wireless network is provided. The method includes receiving a random access signal on at least one User Equipment (UE) transmit beam from a UE. The method also includes configuring at least one downlink transmit (DL TX) beam for transmitting a response to the random access signal. The response to the random access signal is transmitted to the UE on the at least one DL TX beam. [0298] In step (ii), once the BS receives 1920 the signal from PRACH on its one or multiple UL RX beams, the BS should regard the UL RX beams which receive a UE's PRACH signal, as the DL TX beams that the UE prefers for the first next DL transmission (e.g., the random access response) to the UE.); and transmit with one or multiple TRPs, to the UE and in response to the first random access message, multiple instances of a second random access message based on the multiple beams (Li [0006] In certain embodiments, a method for performing random access by a Base Station (BS) in a wireless network is provided. The method includes receiving a random access signal on at least one User Equipment (UE) transmit beam from a UE. The method also includes configuring at least one downlink transmit (DL TX) beam for transmitting a response to the random access signal. The response to the random access signal is transmitted to the UE on the at least one DL TX beam. [0298] In step (ii), once the BS receives 1920 the signal from PRACH on its one or multiple UL RX beams, the BS should regard the UL RX beams which receive a UE's PRACH signal, as the DL TX beams that the UE prefers for the first next DL transmission (e.g., the random access response) to the UE.).
As per claim 27, Li discloses the apparatus of claim 24, wherein the one or more processors are configured to transmit the multiple instances of the second random access message at least in part by transmitting the multiple instances (Li [0006] In certain embodiments, a method for performing random access by a Base Station (BS) in a wireless network is provided. The method includes receiving a random access signal on at least one User Equipment (UE) transmit beam from a UE. The method also includes configuring at least one downlink transmit (DL TX) beam for transmitting a response to the random access signal. The response to the random access signal is transmitted to the UE on the at least one DL TX beam. [0298] In step (ii), once the BS receives 1920 the signal from PRACH on its one or multiple UL RX beams, the BS should regard the UL RX beams which receive a UE's PRACH signal, as the DL TX beams that the UE prefers for the first next DL transmission (e.g., the random access response) to the UE.) based on the multiple beams using at least one of time division multiplexing (Li [0042]), frequency division multiplexing (Li [0128]), or space division multiplexing to separate the multiple beams (Li [0046]).
As per claim 28, Li discloses the apparatus of claim 24, wherein the multiple beams correspond to multiple receive beams over which the one or more instances of the first random access message are received from the UE (Li [0006] In certain embodiments, a method for performing random access by a Base Station (BS) in a wireless network is provided. The method includes receiving a random access signal on at least one User Equipment (UE) transmit beam from a UE. The method also includes configuring at least one downlink transmit (DL TX) beam for transmitting a response to the random access signal. The response to the random access signal is transmitted to the UE on the at least one DL TX beam. [0298] In step (ii), once the BS receives 1920 the signal from PRACH on its one or multiple UL RX beams, the BS should regard the UL RX beams which receive a UE's PRACH signal, as the DL TX beams that the UE prefers for the first next DL transmission (e.g., the random access response) to the UE.).
As per claim 29, Li discloses a method for wireless communication, comprising: determining multiple beams to use in transmitting messages in a random access procedure with one or more transmission/reception points (TRPs) of a cell (Li [0328] As an extension of the step (i) in the above embodiments associated with FIG. 19 for multiple beams, when a BS has its TX and RX beams calibrated, e.g., the TX beams or beam patterns are the same as the RX beams or beam patterns, a UE can feed back a first subset of a first set of its one or multiple preferred DL TX beams, explicitly by sending the random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like). The UE can also feedback a second subset of the first set of its preferred DL TX beams implicitly by sending the random access signal on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like) for the receiving by BS RX beams which are the same as the UE preferred DL TX beams. [0083] In various embodiments of the present disclosure, a BS can have one or multiple cells, and each cell can have one or multiple antenna arrays, where each array within a cell can have different frame structures, (e.g., different uplink and downlink ratios in a time division duplex (TDD) system). Multiple TX/RX (transmitting/receiving) chains can be applied in one array or in one cell. One or multiple antenna arrays in a cell can have the same downlink control channel (e.g., synchronization channel, physical broadcast channel, and the like) transmission, while the other channels (e.g., data channel) can be transmitted in the frame structure specific to each antenna array.); and transmitting, to the one or more TRPs of the cell, multiple instances of a first random access message based on the multiple beams (Li [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams.), wherein each of the multiple instances of the first random access message includes a preamble portion and a payload portion (Li [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams. [0325] The above embodiments with one preferred DL TX beam can be extended to embodiments with a multiple of UE's preferred DL TX beams. The UE can carry out the same steps for each of the multiple of the UE's preferred DL TX beams. For each of its preferred DL TX beams, the UE can send 2215 the feedback of the preferred DL TX beam in the random access signal payload, and transmit the signal for being receiving by the BS RX beam which can be the same as the preferred feedback DL TX beam in the random access signal payload.).
As per claim 30, Li discloses a method for wireless communication, comprising: receiving with one or multiple transmission/reception points (TRPs), from a user equipment (UE) as part of a random access procedure, one or more instances of a first random access message (Li [0328] As an extension of the step (i) in the above embodiments associated with FIG. 19 for multiple beams, when a BS has its TX and RX beams calibrated, e.g., the TX beams or beam patterns are the same as the RX beams or beam patterns, a UE can feed back a first subset of a first set of its one or multiple preferred DL TX beams, explicitly by sending the random access signal (including preamble for the random access) on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like). The UE can also feedback a second subset of the first set of its preferred DL TX beams implicitly by sending the random access signal on physical random access channel (PRACH) at a resource (e.g., timing, frequency, beam, and the like) for the receiving by BS RX beams which are the same as the UE preferred DL TX beams. [0083] In various embodiments of the present disclosure, a BS can have one or multiple cells, and each cell can have one or multiple antenna arrays, where each array within a cell can have different frame structures, (e.g., different uplink and downlink ratios in a time division duplex (TDD) system). Multiple TX/RX (transmitting/receiving) chains can be applied in one array or in one cell. One or multiple antenna arrays in a cell can have the same downlink control channel (e.g., synchronization channel, physical broadcast channel, and the like) transmission, while the other channels (e.g., data channel) can be transmitted in the frame structure specific to each antenna array.), wherein each of the one or more instances of the first random access message includes a preamble portion and a payload portion (Li [0329] For the explicit feedback of the UE's preferred DL TX beam, the method can be, e.g., the UE's preferred DL TX beam identifier (ID) can be part of the preamble (e.g., first a few bits, or last a few bits, and the like), or can be separate of the preamble, or can be concatenated with the preamble. If there are multiple of preferred DL TX beams, the UE can also send the random access signal multiple instances for the receiving by multiple of the BS RX beams which can be within the first set of the UE's preferred DL TX beams. [0325] The above embodiments with one preferred DL TX beam can be extended to embodiments with a multiple of UE's preferred DL TX beams. The UE can carry out the same steps for each of the multiple of the UE's preferred DL TX beams. For each of its preferred DL TX beams, the UE can send 2215 the feedback of the preferred DL TX beam in the random access signal payload, and transmit the signal for being receiving by the BS RX beam which can be the same as the preferred feedback DL TX beam in the random access signal payload.); determining multiple beams to use in transmitting messages in the random access procedure (Li [0006] In certain embodiments, a method for performing random access by a Base Station (BS) in a wireless network is provided. The method includes receiving a random access signal on at least one User Equipment (UE) transmit beam from a UE. The method also includes configuring at least one downlink transmit (DL TX) beam for transmitting a response to the random access signal. The response to the random access signal is transmitted to the UE on the at least one DL TX beam. [0298] In step (ii), once the BS receives 1920 the signal from PRACH on its one or multiple UL RX beams, the BS should regard the UL RX beams which receive a UE's PRACH signal, as the DL TX beams that the UE prefers for the first next DL transmission (e.g., the random access response) to the UE.); and transmitting with one or multiple TRPs, to the UE and in response to the first random access message, multiple instances of a second random access message based on the multiple beams (Li [0006] In certain embodiments, a method for performing random access by a Base Station (BS) in a wireless network is provided. The method includes receiving a random access signal on at least one User Equipment (UE) transmit beam from a UE. The method also includes configuring at least one downlink transmit (DL TX) beam for transmitting a response to the random access signal. The response to the random access signal is transmitted to the UE on the at least one DL TX beam. [0298] In step (ii), once the BS receives 1920 the signal from PRACH on its one or multiple UL RX beams, the BS should regard the UL RX beams which receive a UE's PRACH signal, as the DL TX beams that the UE prefers for the first next DL transmission (e.g., the random access response) to the UE.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1, 5-8, 13, 15-16, 18-24, and 27-30 above, and further in view of US 20200059967 A1 to Kim et al. (hereinafter “Kim”).

As per claim 2, Li discloses the apparatus of claim 1, wherein the cell is a secondary cell (SCell) for the apparatus, or a primary secondary cell (PSCell) for the apparatus.
Li may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses wherein the cell is a secondary cell (SCell) for the apparatus, or a primary secondary cell (PSCell) for the apparatus (Kim [0055]). The purpose of Kim is to transmitting/receiving random access signals (Kim [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Li, to efficiently transmitted/received uplink/downlink signals and improve throughput of a radio communication system (Kim [0023]).

Allowable Subject Matter
Claims 3-4, 9-12, 14, 17, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476